COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 MAXWELL GOULD DRAPER,                           §
                                                                 No. 08-09-00207-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                             County Criminal Court No. 3
                                                 §
 THE STATE OF TEXAS,                                           of Denton County, Texas
                                                 §
                   Appellee.                                     (TC# 2007-09496-C)
                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to withdraw his notice of appeal pursuant

to TEX .R.APP .P. 42.2(a). Appellant has personally signed his request, and has filed it prior to the

appellate court’s decision. See TEX .R.APP .P. 42.2(a). Further, a duplicate copy has been filed

with this Court, and has been forwarded to the trial court clerk. See id. As the motion complies

with the requirements of Rule 42.2(a), we GRANT Appellant’s motion, and dismiss the appeal.



May 19, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)